Citation Nr: 1641415	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left inguinal hernia, to include as secondary to service-connected chronic lumbar strain.

3.  Entitlement to a rating in excess of 20 percent prior to December 18, 2015, and a rating in excess of 40 percent from that date, for chronic lumbar strain.

4.  Entitlement to a rating in excess of 50 percent for panic disorder without agoraphobia.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected chronic lumbar strain and panic disorder without agoraphobia.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1992 and from December 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010, July 2010, and October 2013 rating decisions.

In the June 2010 rating decision, the RO, inter alia, reduced the rating for the Veteran's chronic lumbar strain from 20 to 10 percent, effective March 7, 2010.  The Veteran filed a notice of disagreement (NOD) in August 2010, and a statement of the case (SOC) was issued in October 2011.  Later in October 2011, the RO issued a rating decision changing the effective date of the reduction in rating from March 7, 2010 to May 7, 2010 (the date of a VA examination).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) [hereinafter "VA Form 9"] in November 2011.

In the July 2010 rating decision, the RO denied service connection for PTSD.  The Veteran filed an NOD in October 2010 and an SOC was issued in September 2011.  The Veteran filed a substantive appeal (via a VA Form 9) in November 2011.

In the October 2013 rating decision, the RO, inter alia, continued a 50 percent disability rating for service-connected panic disorder without agoraphobia and denied service connection for a left inguinal hernia.  The Veteran filed an NOD in October 2013 and an SOC was issued in April 2014.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2014.

In January 2015, the Veteran testified during a Board videoconference hearing.  A transcript of this proceeding is associated with the claims file. 

In May 2015, the Board, inter alia, remanded the inguinal hernia, lumbar spine, and psychiatric claims to the agency of original jurisdiction (AOJ) for additional development.  

At that time, the Board noted that during the January 2015 Board hearing, the Veteran testified that he had been unemployed since 2011, primarily due to his chronic lumbar strain.  Also, in July 2013 correspondence, the Veteran wrote that he had experienced physical altercations while on the job due to his psychiatric problems.  While the RO had denied a TDIU in the October 2013 rating decision and the Veteran did not perfect an appeal of that denial, the Veteran's allegations of unemployment due to his back disorder during the January 2015 hearing suggested that the TDIU issue be revisited pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this, the Board expanded the appeal to include a claim for a TDIU due to service-connected chronic lumbar strain and panic disorder without agoraphobia, and remanded that inextricably intertwined claim to the AOJ, as well. 

Regarding the characterization the appeal as to the evaluation of lumbar strain appeal, as noted previously, a veteran is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Significantly, the RO's action in June 2010 was prompted by the Veteran's claim for an increased rating for his back disorder in February 2010.  Furthermore, in July 2013 correspondence, the Veteran reported that his back disorder had "gotten worse," and during the January 2015 Board hearing, he testified that his back disorder was getting worse.  Thus, the Board determined that the Veteran was not only appealing the reduction, but was seeking a higher rating.  As such, the Board recharacterized the appeal to encompass restoration of the disability rating and an increased rating for the Veteran's lumbar spine strain.  Om its decision, the Board found that restoration of the 20 percent rating for chronic low back strain was warranted.  [In an August 2015 rating decision, the RO effectuated the Board's decision, restoring a 20 percent rating for the lumbar spine strain, effective May 7, 2010.]

Regarding psychiatric issues, in May 2015, the Board pointed out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disorder encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran was originally awarded service connection for an anxiety disorder but this disorder was subsequently recharacterized as a panic disorder without agoraphobia.  There were no other psychiatric diagnoses of record other than a possible diagnosis of PTSD.  Accordingly, and consistent with Clemons, the Board characterized the appeal as to psychiatric disability as encompassing only a claim for PTSD.

After accomplishing further action on remand, in a January 2016 rating decision, the AOJ increased the disability rating for the lumbar spine strain to 40 percent, effective December 18, 2015.  The AOJ continued to deny the remaining claims (as reflected in a January 2016 supplemental statement of the case (SSOC), and returned the remaining matters on appeal to the Board for further appellate consideration.

Inasmuch as higher ratings for the lumbar spine disability are assignable before and after December 18, 2015, he Board has now characterized the claim involving a lumbar spine strain to encompass the matters of a higher rating at each stage (as reflected on the title page).  See Hart, supra, and AB, supra.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system. 

For the reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As regards the claim for service connection for PTSD, pursuant to the prior remand, the Veteran was afforded a VA psychiatric examination in February 2016.  The examiner concluded that the Veteran did not have a diagnosis of PTSD that conforms to the criteria for that disorder as outlined in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, for claims received by VA or that were pending before the AOJ before August 4, 2014, a diagnosis of PTSD must be rendered in accordance with the diagnostic criteria set forth in the Fourth Edition of the DSM.  (DSM-IV).  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014) (revising 38 C.F.R. § 4.125 to require that diagnoses conform to the DSM-5 for all claims that were received by VA or pending before the AOJ on or after August 4, 2014).  Because the Veteran's service connection claim for PTSD was received in February 2010, remand is necessary to afford the Veteran another psychiatric examination to determine whether he has a current PTSD diagnosis that conforms to DSM-IV criteria.

Similarly, the Board finds that another psychiatric VA examination is necessary to decide the claim for a higher rating for panic disorder without agoraphobia because the February 2016 examination, which was completed using the VA examination worksheet for Initial PTSD evaluations, was not fully responsive to the applicable rating criteria.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  For example, the examination report did not address the severity, duration, or frequency of panic attacks, or their effect on the Veteran's independent functioning.  Similarly, the February 2016 examination report did not include a complete mental status examination to address signs and symptoms such as any impairment in mood, affect, hygiene, thought processes, memory, etc.

Therefore, the AOJ should arrange for the Veteran to undergo another VA psychiatric examination to obtain additional medical opinion evidence as to whether he has a current diagnosis of PTSD that conforms to the criteria for that disorder found in DSM-IV, and to obtain comprehensive mental status examination findings pertinent to the Veteran's panic disorder.

As for the claim for service connection for left inguinal hernia, the Veteran contends that this disability was caused or aggravated by his service-connected lumbar spine disability.  In his April 2010 claim, he described lifting a section of a boiler unit when his "back went out" and he "tore something in [his] groin area."  He also testified that the hernia occurred in 2008 when working on a furnace.  VA treatment records dated in December 2008 reflect that the Veteran reported feeling a pull and groin pain when his back "locked up" while lifting approximately 100 pounds one month earlier.  

Following VA spine and inguinal hernia examinations in December 2015, the examiner noted that the Veteran's left inguinal hernia occurred after lifting a 100-pound object in 2008 and recurred in 2015 when lifting another heavy object.  The examiner opined that the left inguinal hernia and recurrent hernia were not related to or aggravated by the Veteran's lumbar spine strain, but instead were the result of "separate and distinct injuries."  Unfortunately, the examiner did not address the Veteran's contemporaneous report to VA treatment providers that his back "locked up" at the time his initial left inguinal hernia occurred when lifting 100 pounds.  Therefore, remand is necessary to obtain further medical opinion in connection with this claim.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-particularly, the claim(s) for increase, to include the claim for a TDIU.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

Regarding the claim for higher ratings for chronic lumbar strain, the Board emphasizes that the Veteran has asserted since filing his claim in February 2010 that a rating higher than 20 percent is warranted for his low back disability.  As noted, in May 2015, the Board remanded the claim for further development. However, review of the claims file reveals that the development directed in the May 2015 remand was not fully completed.  Notably, a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2015 remand, the Board instructed the AOJ, among other things, to arrange for further VA examination of the Veteran's lumbar spine based, in part, on July 2013 correspondence and January 2015 hearing testimony that his back disorder had "gotten worse."  The Board also directed the AOJ to "adjudicate the claims remaining on appeal" after completing the requested action.  While the AOJ addressed the 40 percent rating assigned for the Veteran's lumbar spine disability effective December 18, 2015 in a rating decision and SSOC, which were both issued in January 2016, neither addressed his claim that a rating higher than 20 percent was warranted for his lumbar spine disability from the date VA received his claim in February 2010 through December 17, 2015.  Similarly, while the January 2016 SSOC advised the Veteran that the psychiatric issues were "deferred pending a VA examination," and that she would be "notified of the outcome in a separate rating decision," the claims file does not contain an SSOC addressing her service connection claim for PTSD or increased rating claim for panic disorder following the February 2016 VA psychiatric examination.  These deficiencies necessitate another remand of these matters.  

As for the TDIU claim, as previously noted, that claim is inextricably intertwined with the increased rating claims herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As these matters should be adjudicated together, adjudication of the TDIU claim is being deferred pending completion of the development requested in connection the increased rating claims.  Notably, the psychiatric is examiner is being asked to render findings relative to the TDIU claim.  Hence, this matter is being remanded, as well.   

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the now electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent evidence.

As for VA records, the claims file includes VA treatment records from the Detroit VA Medical Center (VAMC) dated through October 2015.  The AOJ should obtain all records of treatment pertinent to the claims on appeal from the Detroit VAMC and related clinics dating since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to allow VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain from the Detroit VAMC and related clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 2015.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records,

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's left inguinal hernia.  Arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left inguinal hernia was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected chronic lumbar strain.

If aggravation is found, the physician should attempt to quantify the extent of disability resulting from such aggravation, to include (to the extent possible) determining the baseline severity of the inguinal hernia disability before such aggravation.

In rendering the requested opinion, the physician must consider and discuss the VA treatment records dated in December 2008, which are contemporaneous to the onset of his left inguinal hernia one month earlier while lifting 100 pounds and feeling his back "lock up" and feeling pulling and pain in his groin.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist (M.D.).  The purpose of the examination is obtain information as whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, and to obtain further clinical findings to assess the severity and functional effects of his service-connected panic disorder.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if appropriate, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail following comprehensive mental status evaluation. 

With respect to claimed PTSD, the examiner should clearly indicate whether the Veteran has service-related PTSD that conforms to the diagnostic criteria of DSM-IV.  If a diagnosis of PTSD is deemed appropriate, the examiner  must identify the specific stressor(s) underlying the diagnosis-to include indicating whether such stressor involves fear of hostile military or terrorist activity-and comment upon the link between the current symptomatology and the stressor(s). 

If the examiner determines that the DSM-IV criteria for diagnosis of PTSD are not met, the examiner should reconcile such findings with the evidence of record, to particularly include VA treatment records showing several impressions of PTSD beginning in April 2006.

With respect to service-connected panic disorder without agoraphobia, the examiner should render clinical findings fully responsive to the General Rating Formula, to include with respect to the existence and extent (or frequency, as appropriate) of: memory loss, depressed mood, anxiety, panic attacks, sleep impairment, impaired judgment, speech, impulse control and/or thought processes, neglect of personal hygiene and appearance, suicidal and/or homicidal ideation, and delusions and/or hallucinations.  

Also, based on examination of Veteran, and review of the record, the examiner should describe the functional effects of the Veteran's service-connected panic disorder without agoraphobia on his ability to perform the activities of daily living, to include the mental acts required for employment.  

The examiner should also discuss the combined effects of the Veteran's service-connected chronic lumbar strain and panic disorder without agoraphobia on the Veteran's activities of daily living, to include the mental and physical acts required for employment.

In providing comment responsive to the above, the physician must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history (i.e., the Veteran's July 2013 claim for a TDIU wherein he wrote that he last worked in January 2006; July 2013 correspondence wherein he reported that he began working as a property manager of an apartment building in June 2010; and the January 2015 Board hearing during which he testified that he last worked in 2011). 

All examination findings/testing results, along with complete, clearly-stated rationale for the  conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s),  the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for PTSD; service connection for a left inguinal hernia, claimed as secondary to chronic lumbar strain; a rating in excess of 20 percent for chronic lumbar strain from February 2010 through December 17, 2015; a rating in excess of 40 percent for chronic lumbar strain from December 18, 2015; a rating in excess of 50 percent for panic disorder without agoraphobia; and a TDIU. 

If the Veteran fails, without good cause, to report to the psychiatric examination, in adjudicating the claims for higher rating for panic disorder without agoraphobia
and for a TDIU, apply the provisions of 38 38 C.F.R. § 3.566(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran, and his representative if any, an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


